         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

DARRELL ROGERS, individually,
and on behalf of all others similarly situated,
5124 Clavel Terrace
Rockville, MD 20853,

       Plaintiff,

vs.                                                          Class Action

SUNTUITY SOLAR LIMITED
LIABILITY COMPANY,
2137 NJ-35, Holmdel, NJ 07733,

      Defendant.
_____________________________________/

                                      COMPLAINT
                                          and
                                     JURY DEMAND

       This is a class action lawsuit alleging that the Defendant, Suntuity Solar Limited

Liability Company, violated the Telephone Consumer Protection Act and implementing

regulations by using an automatic telephone dialing system (“ATDS”) when it sent Plaintiff

and the putative class members text message advertisements in order to promote its solar

energy business without obtaining Prior Express Written Consent.          By sending text

message advertisements to Plaintiff and the putative class members without their Prior

Express Written Consent, Defendant invaded the privacy rights and right to seclusion of

Plaintiff and the putative class members. Plaintiff, Darrell Rogers, on behalf of a class of

persons similarly situated, seeks statutory damages for each violation.




                                              1
         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 2 of 12



                              PRELIMINARY STATEMENT

        1.       The Telephone Consumer Protection Act, as amended, 47 U.S.C. § 227

(“TCPA”), is a consumer protection statute that confers on plaintiffs the right to be free

from certain harassing and privacy-invading conduct, including, but not limited to, sending

text message advertisements using an ATDS and authorizes an award of damages

whenever a violation occurs. The TCPA provides a private right of action and statutory

damages for each violation. Congress and the Federal Communications Commission

(“FCC”) created the TCPA and its implementing regulations in response to immense public

outcry about unwanted telemarking and advertising text messages, robocalls, and telephone

solicitations.

        2.       Plaintiff, Darrell Rogers, individually and on behalf of all others similarly

situated, sues the Defendant for its actions that violate the TCPA and invaded their right to

privacy and seclusion, which it benefited from, and which arise from text message

advertisements sent to Plaintiff and the putative class members in order to advertise the

commercial availability or quality of - or encourage the purchase or rental of - Defendant’s

solar energy products and services (“Solar Text Messages”).

                              JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this matter pursuant to 47 U.S.C. §

227(b)(3), 47 U.S.C. § 227(c)(5), and 28 U.S.C. § 1331.

        4.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, as the Solar

Text Messages sent to Plaintiff were sent to his cell phone, which has a 202 area code. The

202 area code is assigned to the District of Columbia, where Defendant conducts business,

as advertised on its website. Given that Defendant conducts business in the District of




                                               2
         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 3 of 12



Columbia, upon information and belief, Defendant was aware that the 202 area code is

assigned to the District of Columbia. The cell phone number texted was assigned to Mr.

Rogers when he resided and worked in the District of Columbia. Mr. Rogers continues to

use this 202 number, in large part, because his work and social life is centered on his

activities in the District of Columbia, and the use of this number furthers those activities.

As such, the receipt of the Solar Text Messages frustrates Mr. Rogers’s business and

personal activities related to the District of Columbia.

                                         PARTIES

       5.      Plaintiff, Darrell Rogers, owns and maintains a cell phone with a 202 area

code and uses it in the District of Columbia regularly. Mr. Rogers currently resides in a

suburb of the District of Columbia in order to provide easy and regular access to the District

of Columbia, where he regularly engages in business and recreation. At least one of the

Solar Text Messages was sent to Mr. Rogers’s 202 number.

       6.      Defendant, Suntuity Solar Limited Liability Company is a New Jersey

Limited Liability Company that offers solar energy related products and services to

residential customers, including those in the District of Columbia.

                              GENERAL ALLEGATIONS

       7.      On September 5, 2018, Defendant sent one of the Solar Text Messages to

Plaintiff’s cell phone (“September 5, 2018, Solar Text Message”):




                                              3
        Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 4 of 12




       8.      In order to investigate who was behind this marketing scheme, Plaintiff

responded to the September 5, 2018, Solar Text Message.

       9.      After responding to the September 5, 2018, Solar Text Message, Plaintiff

received a phone call to his cell phone from Julia Jackson, who identified herself as being

affiliated with Defendant, and offered and described various products and services

Defendant could provide Plaintiff. Ms. Jackson, who is a Home Energy Specialist with

Defendant, sent Plaintiff a subsequent email attempting to set up an appointment to meet

and touting the benefits of Defendant’s products and services.



                                            4
            Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 5 of 12



        10.     Upon information and belief, Defendant or a third party on Defendant’s

behalf used an ATDS to send the Solar Text Messages to Plaintiff and other persons and

entities.

        11.     Upon information and belief, the ATDS used to send the Solar Text

Messages has the present capacity to store lists of numbers and send text messages to those

numbers automatically.

        12.     Upon information and belief, the ATDS used to send the Solar Text

Messages has the present capacity to dial and store random and sequential numbers and it

can send text messages without human intervention.

        13.     Pursuant to the TCPA and its implementing regulations, 47 C.F.R. 64.1200,

text messages that constitute advertising or telemarketing that are sent with the use of an

ATDS may not be sent to persons or entities without obtaining Prior Express Written

Consent.

        14.     However, Defendant or a third party on Defendant’s behalf sent the Solar

Text Messages despite not obtaining Plaintiff’s Prior Express Written Consent.

        15.     Pursuant to the TCPA and its implementing regulations, 47 C.F.R.

64.1200(f)(8), text messages that are telemarketing or advertisements may not be sent to

persons or entities without obtaining Prior Express Written Consent of the recipient. The

requisite consent is not effectuated without first obtaining a written agreement signed by

the person or entity being texted that states: “By executing the agreement, such person

authorizes the seller to deliver or cause to be delivered to the signatory telemarketing calls

using an automatic telephone dialing system or an artificial or prerecorded voice.”




                                              5
         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 6 of 12



        16.     Defendant sent the Solar Text Messages without obtaining Plaintiff’s or the

other recipients’ Prior Express Written Consent to send text messages using an ATDS, and

without obtaining the signature of Plaintiff or the other recipients on a written agreement

that states: “By executing the agreement, such person authorizes the seller to deliver or

cause to be delivered to the signatory telemarketing calls using an automatic telephone

dialing system or an artificial or prerecorded voice.”

        17.     These actions violate the TCPA and are an invasion of privacy and right to

seclusion.

        18.     By sending the Solar Text Messages without Prior Express Written

Consent, Defendant harmed Plaintiff and the members of the putative class by: (1) invading

their privacy and right to seclusion; (2) wasting their time; (3) causing the risk of personal

injury due to interruption and distraction; (4) forcing them to incur charges; (5) depleting

a cell phone's or wireless phone’s battery, resulting in increased electricity costs; (6)

intrusion upon and occupation of the capacity of a cell phone or wireless phone; (7) causing

the risk of personal injury due to interruption and distraction; and (8) shifting the cost of

advertising to them in violation of the TCPA.

                            CLASS ACTION ALLEGATIONS

        19.     Plaintiff brings this action as a class action, pursuant to Rule 23(a) and

23(b)(3), Federal Rules of Civil Procedure, for statutory damages on behalf of himself and

a class of all persons similarly situated.

        20.     Plaintiff brings this class action pursuant to the TCPA, and is a member of,

and seeks to represent, a class of persons and entities (“Plaintiff Class”) defined as:

        “All persons and entities whose telephone numbers were sent Solar Text
        Messages by Defendant, or others on its behalf, on or after November 17,



                                              6
         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 7 of 12



       2014, where Defendant sent the Solar Text Messages using an ATDS to (i)
       advertise the commercial availability or quality of any property, goods, or
       services; or encourage the purchase or rental of property, goods, or services;
       (ii) where such persons’ and entities’ telephone numbers were assigned to a
       cellular phone service; and (iii) where Defendant failed to obtain Prior
       Express Written Consent from those persons and entities to send text
       messages using an ATDS.”

       21.       Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff avers that the proposed class

is in excess of 50 persons. The class size is so numerous that joinder of all members is

impracticable.

       22.       Commonality (Fed. R. Civ. P. 23(a)(2)): There are questions of law and fact

common to all members of the class. Common material questions of fact and law include,

but are not limited to, the following:

       a. whether Defendant (or another on its behalf) used an ATDS to send the Solar

             Text Messages to Plaintiff and other members of the class;

       b. whether the Solar Text Messages constitute Advertisements;

       c. whether the Solar Text Messages constitute Telemarking;

       d. whether Defendant violated the Telephone Consumer Protection Act and its

             implementing regulations by using (or having another on its behalf use) an

             ATDS to send Solar Text Messages to Plaintiff and the class members without

             obtaining Prior Express Written Consent;

       e. whether Plaintiff and the other members of the class are entitled to statutory

             damages; and

       f. whether Plaintiff and the other members of the class are entitled to treble

             damages.




                                               7
         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 8 of 12



        23.     Typicality (Fed. R. Civ. P. 23(a)(3)): The claims of the named Plaintiff are

typical of the claims of all members of the class. Plaintiff alleges that Defendant sent the

same Solar Text Messages to Plaintiff and the other class members using an ATDS.

Plaintiff raises questions of fact and law common to the class members. They share the

common injuries of: (1) invading their privacy and right to seclusion; (2) wasting their

time; (3) causing the risk of personal injury due to interruption and distraction; (4) forcing

them to incur charges; (5) depleting a cell phone's or wireless phone’s battery, resulting in

increased electricity costs; (6) intrusion upon and occupation of the capacity of a cell phone

or wireless phone; (7) causing the risk of personal injury due to interruption and distraction;

and (8) shifting the cost of advertising to them in violation of the TCPA. Defendant has

acted the same or in a similar manner with respect to each class member.

        24.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): The named

Plaintiff will fairly and adequately represent and protect the interests of the class members.

Plaintiff is committed to this cause, will litigate it vigorously, and is aware of the fiduciary

duties of a class representative. Plaintiff’s interests are consistent with and not antagonistic

to the interests of the other class members. Plaintiff has a strong personal interest in the

outcome of this action and has retained experienced class counsel to represent his and the

other class members.

        25.     Class Counsel is experienced in class action litigation and has successfully

litigated class claims.

        26.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): A class action is

superior to all other available methods for the fair and equitable adjudication of the

controversy between the parties. Common questions of law and fact predominate over any




                                               8
         Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 9 of 12



questions affecting only individual members, and a class action is superior to other methods

for the fair and efficient adjudication of the controversy because:

       a. proof of Plaintiff’s claims will also prove the claims of the class members

           without the need for separate or individualized proceedings;

       b. evidence regarding defenses or any exceptions to liability that Defendant may

           assert and prove will come from Defendant’s records (or that of its agents who

           sent the Solar Text Messages) and will not require individualized or separate

           inquiries or proceedings;

       c. Defendant has acted and may be continuing to act pursuant to common policies

           or practices by sending the Solar Text Messages to Plaintiff and the class

           members;

       d. the amount likely to be recovered by individual class members does not support

           individual litigation;

       e. a class action will permit a large number of relatively small claims involving

           virtually identical facts and legal issues to be resolved efficiently in one

           proceeding based upon common proofs; and

       f. this case is inherently manageable as a class action in that:

           i.      Defendant or its agent(s) identified the persons or entities to send the

                   Solar Text Messages to and it is believed that Defendant’s computer and

                   business records, or those of its agents, will enable the Plaintiff to

                   readily identify class members and establish liability and damages;

           ii.     liability and damages can be established for the Plaintiff and for the

                   class members with the same common proofs;




                                             9
        Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 10 of 12



             iii.      statutory damages for violations of the TCPA are the same for each class

                       member;

             iv.       a class action will result in an orderly and expeditious administration of

                       claims and will foster economics of time, effort and expense;

             v.        a class action will contribute to uniformity of decisions concerning

                       Defendant’s practices; and

             vi.       as a practical matter, the claims of the class members are likely to go

                       unaddressed absent class certification.

                                            Count 1
                          Claim for Relief for Violations of the TCPA

       27.          Plaintiff reasserts and incorporates herein by reference the averments set

forth in paragraphs 1 through 26, above.

       28.          Plaintiff brings this action against the Defendant for sending Solar Text

Messages to himself and to members of the Plaintiff Class in violation of the TCPA and its

implementing regulations.

       29.          Defendant violated the TCPA and implementing regulations 47 C.F.R. §

64.1200(a), by initiating or authorizing the sending of the Solar Text Messages to the phone

numbers of Plaintiff and the members of the Plaintiff Class without receiving Prior Express

Written Consent.

       30.          The named Plaintiff and members of the Plaintiff Class are entitled to

$1,500 for each violation of each of the Solar Text Messages that violated 47 C.F.R. §

64.1200(a) and $1,500 for each of the Solar Text Messages that violated 47 C.F.R. §

64.1200(c), that was sent to them willfully or knowingly.




                                                10
        Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 11 of 12



       31.      In the alternative, the named Plaintiff and members of the Plaintiff Class are

entitled to $500 for each violation of each of the Solar Text Messages that violated 47

C.F.R. § 64.1200(a) and $500 for each of the Solar Text Messages that violated 47 C.F.R.

§ 64.1200(c), that was negligently sent to them.

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

demands judgment in his favor and against Defendant and requests an order:

             A. certifying this action as a class action pursuant to Rule 23, appointing

                Plaintiff Darrell Rogers as the representative of the members of the class

                defined above, and appointing the undersigned as counsel for the members

                of the class;

             B. finding that Defendant caused the Solar Text Messages to be sent to Plaintiff

                and to each class member in violation of the TCPA and its implementing

                regulations;

             C. finding that Defendant is liable to pay statutory damages of $1,500 for each

                of the Solar Text Messages that violated 47 C.F.R. § 64.1200(a) and $1,500

                for each of the Solar Text Messages that violated 47 C.F.R. § 64.1200(c)

                that was knowingly and willfully sent to Plaintiff and each class member;

             D. finding that, in the alternative, Defendant is liable to pay statutory damages

                of $500 for each of the Solar Text Messages that violated 47 C.F.R. §

                64.1200(a) and $500 for each of the Solar Text Messages that violated 47

                C.F.R. § 64.1200(c) that was negligently sent to Plaintiff and to each class

                member;




                                              11
Case 1:18-cv-02659 Document 1 Filed 11/17/18 Page 12 of 12



   E. entering a judgment in favor of the Plaintiff as representative of the

       members of the class for the total amount of statutory penalties plus pre-

       judgment interest and allowable costs;

   F. requiring Defendant to pay a court appointed trustee the full amount of the

       penalties, interest and costs to be distributed to the class members after

       deducting costs and fees as determined by the Court;

   G. awarding equitable reasonable attorneys’ fees and costs incurred in

       connection in this action and an incentive bonus to Plaintiff, to be deducted

       from the total amount of penalties, interest and costs before the pro-rata

       amounts are distributed by the trustee for the class members; and

   H. granting such other relief as may be appropriate.

                            JURY DEMAND

Plaintiff demands trial by jury on all issues that can be heard by a jury.



                                              Respectfully submitted,

                                              Shawn A. Heller, Esq.
                                              D.C. Bar No. 985899
                                              shawn@sjlawcollective.com
                                              Social Justice Law Collective, PL
                                              974 Howard Ave.
                                              Dunedin FL 34698
                                              Tel: (202) 709-5744

                                              By: s/ Shawn A. Heller          .
                                                    Shawn A. Heller




                                     12
